Exhibit 10.2

Execution Copy

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated June 6,
2008 is made by and among LUMINANT HOLDING COMPANY LLC (the “Company”), ENERGY
FUTURE HOLDINGS CORP. (the parent entity of the Company, “Holdings”), and
MICHAEL MCCALL (the “Executive”), collectively the “Parties.”

WITNESSETH

WHEREAS, the Parties previously entered into an employment agreement dated
May 9, 2008; and

WHEREAS, the Parties desire to amend and restate the employment agreement dated
May 9, 2008, in each case on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations contained herein, Holdings, the Company and Executive agree as
follows:

1. Term of Employment. Subject to the provisions of Section 8 of this Agreement,
this Agreement and Executive’s employment hereunder shall be effective as of the
Closing (the “Effective Date”) and shall continue until the third anniversary of
the Effective Date (the “Initial Term”). Subject to the provisions of Section 8
of this Agreement, the Initial Term shall be extended as follows: (i) this
Agreement shall automatically renew for an additional one (1) year period
commencing immediately following the last day of the Initial Term and each one
(1) year period thereafter (each, a “Renewal Term”), unless, the Company or
Executive provides the other party written notice of non-renewal at least sixty
(60) days prior to the end of the applicable term. The period during which
Executive is employed by the Company hereunder is hereinafter referred to as the
“Employment Term”.

2. Positions.

a. During the Employment Term, Executive shall serve as Chief Operating Officer
(“COO”) of the Company. In such position, Executive shall have responsibility
for nuclear generation, fossil generation, mining, operational
readiness/technical services, and the Luminant Operating System and any other
duties, authority and responsibilities as shall be determined from time to time
by the Chief Executive Officer of the Company (“Chief Executive Officer”), which
duties, authority and responsibilities shall be customary for Executive’s
position in a business of a similar size, type and nature to that of the
Company. Executive shall report to the Chief Executive Officer with respect to
his responsibilities to the Company.

b. During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of his duties hereunder and will not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the rendition of such services
either directly or indirectly, without the prior written consent of the board of
directors of Holdings (the “Board”); provided, however, that nothing herein
shall preclude Executive from serving on the outside board of directors of one
other company and, subject to the prior approval of the Board, which approval
shall not be unreasonably withheld, from accepting appointment to or continuing
to serve on such additional boards of directors or trustees of any other
business, corporation or charitable organization; provided, further, that, in
each case, such activities do not conflict or interfere with the performance of
Executive’s duties hereunder or conflict with Section 9.

 



--------------------------------------------------------------------------------

3. Base Salary and Signing Bonus. During the Employment Term, the Company shall
pay Executive a base salary at the annual rate of $500,000, payable in regular
installments in accordance with the Company’s usual payment practices. Executive
shall be entitled to such increases, if any, in his base salary as may be
determined from time to time in the sole discretion of the Board, in accordance
with the Company’s normal annual review process for executives. Executive’s
annual base salary, as in effect from time to time, is hereinafter referred to
as the “Base Salary”. As an additional inducement to Executive for entering into
this Agreement, Executive shall be entitled to a one-time, lump-sum cash payment
of forty-eight thousand, six hundred dollars ($48,600), which shall be payable
on, or as soon as reasonably and administratively possible after, June 15, 2008.

4. Annual Bonus. With respect to each full fiscal year during the Employment
Term, commencing with the 2008 fiscal year, Executive shall have the opportunity
to earn an annual bonus award (the “Annual Bonus”) of 75% of his Base Salary
(“Annual Bonus Target”), as in effect at the beginning of the applicable fiscal
year, based upon the achievement of annual performance targets established by
the Board; provided, however, if Executive achieves superior performance targets
as established by the Board, then Executive shall be eligible to receive a bonus
award constituting 200% of his Annual Bonus Target. The Annual Bonus, if any,
shall be paid to Executive within two and one-half (2.5) months after the end of
the applicable fiscal year.

5. Retention Bonus. Subject to the terms and conditions of this Agreement, and
in consideration of Executive’s remaining actively employed by the Company and
continuing the satisfactory performance of his job duties as directed by the
Company through June 30, 2009, the Company agrees to pay Executive an additional
one-time, lump-sum cash bonus of one million, seven hundred fifty thousand
dollars ($1,750,000) (the “Retention Bonus”), payable on, or as soon as
reasonably and administratively possible after the earlier of June 30, 2009 or
the date Executive’s employment terminates (or six months and one day after such
termination if necessary to comply with Section 409A of the Internal Revenue
Code (the “Code”)). If Executive resigns without Good Reason (as defined below)
or is terminated by the Company for Cause (as defined below) on or before
June 30, 2009, he shall immediately forfeit the Retention Bonus. Upon such
forfeiture, Executive shall have no further right, title, claim, or interest in
or to the Retention Bonus or any portion thereof.

6. Stock Compensation; Employee Benefits; Perquisites; Fringe Benefits.

a. Upon, or as soon as practicable after the Effective Date, Holdings shall
grant Executive an option to purchase 2,500,000 shares of common stock of
Holdings (“Stock”) on terms and conditions set forth in the Nonqualified Stock
Option Agreement in substantially the form attached as Exhibit I. This award
shall be subject to the further terms and conditions of the Management
Stockholder’s Agreement and the Sale Participation Agreement each in
substantially the form attached as Exhibit II and III, respectively.

 

2



--------------------------------------------------------------------------------

b. During the Employment Term, Executive shall be entitled to participate in the
Company’s group health, life, disability and other active employee and retiree
welfare benefit plans and arrangements, and tax qualified and nonqualified
savings and pension benefit plans, as in effect from time to time (collectively
“Employee Benefits”), on a basis which is no less favorable than is provided to
other similarly situated executives of the Company, to the extent consistent
with applicable law and the terms of the applicable plans and standard
perquisites.

c. During the Employment Term, Executive shall be entitled to fringe benefits
consistent with the practices of the Company, including payment on behalf of
Executive of the monthly membership fees of a country, social, or city club
selected by Executive and approved by the Company. Fringe benefits shall be
provided to Executive to the extent the Company provides similar benefits to
other similarly situated Company executives.

7. Business Expenses. Subject to the Company’s standard policies and procedures
with respect to expense reimbursement as applied to its executive employees
generally, the Company shall reimburse Executive for, or pay on behalf of
Executive, reasonable and appropriate expenses incurred by Executive for
business related purposes.

8. Termination; Section 4999. The Employment Term and Executive’s employment
hereunder may be terminated by either the Company or Executive at any time and
for any reason; provided that, unless otherwise provided herein, either party
will be required to give the other party at least sixty (60) days advance
written notice of any termination of Executive’s employment. Notwithstanding any
other provision of this Agreement, the provisions of this Section 8 shall
exclusively govern Executive’s rights upon termination of employment with the
Company and its Affiliates (as defined in Section 9(c) below).

a. By the Company For Cause or By Executive Due to Voluntary Resignation Without
Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) or by Executive’s voluntary
resignation without Good Reason (as defined below). If Executive’s employment is
terminated by the Company for Cause, or if Executive resigns without Good
Reason, Executive shall be entitled to receive:

(A) within ten (10) business days following the date of termination, accrued,
but unpaid Base Salary and unused vacation, earned through the date of
termination;

(B) accrued, but unpaid Annual Bonus, earned for any previously completed fiscal
year, paid in accordance with Section 4 (except to the extent payment is
otherwise deferred pursuant to any applicable deferred compensation arrangement
with the Company);

 

3



--------------------------------------------------------------------------------

(C) reimbursement, within sixty (60) days following submission by Executive to
the Company, as applicable, of appropriate supporting documentation, for any
unreimbursed business expenses properly incurred by Executive in accordance with
the Company’s policies prior to the date of Executive’s termination; provided
claims for such reimbursement (accompanied by appropriate supporting
documentation) are submitted to the Company within ninety (90) days following
the date of Executive’s termination of employment;

(D) such Employee Benefits and stock compensation, if any, as to which Executive
may be entitled under the employee benefit plans of the Company or any agreement
between Holdings or the Company and Executive; and

(E) any amounts payable or that may become payable pursuant to Section 8(e)(ii)
(the amounts described in clauses (A) through (E) hereof being referred to as
the “Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause or
voluntary resignation by Executive without Good Reason, except as set forth in
this Section 8(a)(i), and for any rights to indemnification and claims for
liability insurance coverage under officer and director policies, Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

(ii) For purposes of this Agreement, the terms:

(A) “Cause” shall mean (i) if, in carrying out his duties to the Company,
Executive engages in conduct that constitutes (a) a material breach of his
fiduciary duty to the Company or its shareholders (including, without
limitation, a material breach or attempted breach of the provisions under
Section 9), (b) gross neglect or (c) gross misconduct resulting in material
economic harm to the Company, provided that any such conduct described in (a),
(b) or (c) is not cured within ten (10) business days after Executive receives
from the Company written notice thereof, or (ii) Executive’s conviction of, or
entry of a plea of guilty or nolo contendere for, a felony or other crime
involving moral turpitude.

(B) “Good Reason” shall mean (i) a reduction in Executive’s Base Salary or
Executive’s annual incentive compensation opportunity (other than a general
reduction in base salary or annual incentive compensation opportunities that
affects all salaried employees of the Company equally); (ii) a transfer of
Executive’s primary workplace by more than thirty-five (35) miles from the
current workplace; (iii) a substantial adverse change in Executive’s duties or
responsibilities; (iv) any material breach of this Agreement; or (v) an adverse
change in Executive’s line of reporting to superior officers pursuant to the
terms of this Agreement; provided, however, that any isolated, insubstantial and
inadvertent failure by the Company that is not in bad faith and is cured within
ten (10) business days after Executive gives the Company written notice of any
such event set forth above, shall not constitute Good Reason.

 

4



--------------------------------------------------------------------------------

b. Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive has a
Disability as hereinafter defined. Upon termination of Executive’s employment
hereunder for either Disability or death, Executive or Executive’s estate (as
the case may be) shall be entitled to receive:

(A) the Accrued Rights; and

(B) a pro-rata portion of the Annual Bonus Target, if any, that Executive would
have been entitled to receive pursuant to Section 4 hereof for the fiscal year
of termination, multiplied by a fraction, the numerator of which is the number
of days during which Executive was employed by the Company in the fiscal year of
Executive’s termination, and the denominator of which is 365 (the “Pro-Rata
Bonus”), with such Pro-Rata Bonus payable to Executive pursuant to Section 4 as
if Executive’s employment had not terminated.

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 8(b)(i) and Section 5, and for any rights to
indemnification and claims for liability insurance coverage under officer and
director policies, Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

(ii) “Disability” shall mean Executive’s physical or mental incapacitation and
consequent inability, with reasonable accommodation, for a period of six
consecutive months to perform Executive’s duties; provided, however, in the
event the Company temporarily replaces Executive, or transfers Executive’s
duties or responsibilities to another individual, on account of Executive’s
mental or physical impairment for a period of time which is covered by the
Company’s short term disability plan, Executive’s employment shall not be deemed
terminated by the Company and Executive shall not be able to resign with Good
Reason. Any question as to the existence of the Disability of Executive as to
which Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Company. If Executive and the Company cannot agree as to a qualified independent
physician, each shall appoint a physician and those two physicians shall select
a third who shall make such determination in writing. The determination of
Disability made in writing to the Company and Executive shall be final and
conclusive for all purposes of the Agreement and any other agreement with
Executive that incorporates this definition of “Disability”.

c. By the Company Without Cause; Resignation by Executive for Good Reason. The
Employment Term and Executive’s employment hereunder may be terminated by the
Company without Cause (other than by reason of death or Disability) or upon
Executive’s resignation for Good Reason. If Executive’s employment is terminated
by the Company without Cause (other than by reason of death or Disability) or
Executive resigns for Good Reason (except as otherwise provided in
Section 8(e)), Executive shall be entitled to receive:

 

5



--------------------------------------------------------------------------------

(i) for a termination occurring before January 1, 2012, the Accrued Rights and,
provided Executive (x) does not violate the restrictions set forth in Section 9
of this Agreement and (y) executes, delivers and does not revoke a general
release of claims against Holdings, its subsidiaries and its stockholders
(excluding claims for indemnification, claims for coverage under officer and
director policies, claims as a stockholder of Holdings, and claims under
Section 6.11 of the Merger Agreement), Executive, his spouse and eligible
dependents (to the extent covered immediately prior to such termination) shall
continue to be eligible to participate in all of the Company’s group health
plans on the same terms and conditions as active employees of the Company until
the earlier of (x) two (2) years from the date of termination of Executive’s
employment (the “Severance Period”), to the extent that Executive was eligible
to participate in such plans immediately prior to the date of termination, or
(y) until Executive is, or becomes, eligible for comparable coverage under the
group health plans of a subsequent employer, provided that, if Executive
continues to receive benefits pursuant to this Section 8(c)(i) during a period
of time during which, in the absence of the benefits provided in this
Section 8(c)(i), Executive would not otherwise be entitled to continuation
coverage under Section 4980B of the Code, Executive shall receive reimbursement
for all medical expenses on the date no later than the end of the calendar year
immediately following the calendar year in which the applicable expenses have
been incurred. The COBRA health care continuation coverage period under
Section 4980B of the Code, or any replacement or successor provision of United
States tax law, shall run concurrently with the Severance Period.

(ii) for a termination occurring on or after January 1, 2012, the Accrued Rights
and, provided Executive (x) does not violate the restrictions set forth in
Section 9 of this Agreement and (y) executes, delivers and does not revoke a
general release of claims against Holdings, its subsidiaries and its
stockholders (excluding claims for indemnification, claims for coverage under
officer and director policies, claims as a stockholder of Holdings, and claims
under Section 6.11 of the Merger Agreement) the following:

(A) a lump sum payment of an amount equal to: (1) two (2) times Executive’s Base
Salary, (2) the Pro-Rata Bonus, and (3) the matching contributions which would
have been made on behalf of Executive pursuant to Holdings’ Salary Deferral
Program had Executive continued his participation in such plan as in effect on
the date of such termination for an additional twelve (12) months, payable as
soon as practicable but no later than the earlier of: (i) March 15 following the
calendar year in which termination occurs or (ii) ninety (90) days following
termination; and

(B) Executive, his spouse and eligible dependents (to the extent covered
immediately prior to such termination) shall continue to be eligible to
participate in all of the Company’s group health plans on the same terms and
conditions as active employees of the Company until the earlier of (x) the
Severance Period, to the extent that Executive was eligible to participate in
such plans immediately prior to the date of termination, or (y) until Executive
is, or becomes, eligible for comparable coverage under the group health plans of
a subsequent employer, provided that, if Executive continues to receive benefits
pursuant to this Section 8(c)(ii)(B) during a period of time during which, in
the absence of the benefits provided in this Section 8(c)(ii)(B), Executive
would not otherwise be entitled to continuation coverage under Section 4980B of
the Code, Executive shall receive reimbursement for all medical expenses on the
date no later than the end of the calendar year immediately following the
calendar year in which the applicable expenses have been incurred. The COBRA
health care continuation coverage period under Section 4980B of the Code, or any
replacement or successor provision of United States tax law, shall run
concurrently with the Severance Period.

 

6



--------------------------------------------------------------------------------

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or upon Executive’s
resignation for Good Reason, except as set forth in Section 5, this
Section 8(c), or otherwise provided in Section 8(e), and for any rights to
indemnification and claims for liability insurance coverage under officer and
director policies, Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

d. Expiration of Employment Term.

(i) In the event Executive elects not to extend the Employment Term pursuant to
Section 1, unless Executive’s employment is earlier terminated pursuant to
paragraphs (a), (b), (c), or (e) of this Section 8, the Employment Term shall
expire and Executive’s employment hereunder shall terminate on the close of
business on the day immediately preceding the commencement of a subsequent
Renewal Term, and Executive shall be entitled to receive the Accrued Rights.
Except as set forth in this Section 8(d)(i), and for any rights to
indemnification and claims for liability insurance coverage under officer and
director policies, Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

(ii) In the event the Company elects not to extend the Employment Term pursuant
to Section 1, unless Executive’s employment is earlier terminated pursuant to
paragraphs (a), (b), (c), or (e) of this Section 8, the Employment Term shall
expire and Executive’s employment hereunder shall terminate on the close of
business on the day immediately preceding the commencement of a subsequent
Renewal Term, and Executive shall be entitled to receive the payments and
benefits applicable to a termination of Executive’s employment without Cause
pursuant to Section 8(c) or Section 8(e), as applicable. Except as set forth in
this Section 8(d)(ii), and for any rights to indemnification and claims for
liability insurance coverage under officer and director policies, Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

e. Change in Control; Section 4999.

(i) Change in Control. Notwithstanding any provision contained herein, if
Executive’s employment is terminated by the Company without Cause (other than by
reason of death or Disability) or if Executive resigns for Good Reason, in
either case, within twenty-four (24) months following a Change in Control (as
defined in the 2007 Stock Incentive Plan for Key Employees of Energy Future
Holdings Corp. and its Affiliates), Executive shall be entitled to receive:

(A) the Accrued Rights;

(B) provided Executive (x) does not violate the restrictions set forth in
Section 9 of this Agreement and (y) executes, delivers and does not revoke a
general release of claims against Holdings, its subsidiaries and its
stockholders (excluding claims for indemnification, claims for coverage under
officer and director policies, claims as a stockholder

 

7



--------------------------------------------------------------------------------

of Holdings, and claims under Section 6.11 of the Merger Agreement), a lump sum
payment equal to two times the sum of: (1) Executive’s annualized Base Salary
and (2) Executive’s Annual Bonus Target, payable as soon as practicable but no
later than the earlier of: (i) March 15 following the calendar year in which
termination occurs or (ii) ninety (90) days following termination; and

(C) provided Executive (x) does not violate the restrictions set forth in
Section 9 of this Agreement and (y) executes, delivers and does not revoke a
general release of claims against Holdings, its subsidiaries and its
stockholders (excluding claims for indemnification, claims for coverage under
officer and director policies, claims as a stockholder of Holdings, and claims
under Section 6.11 of the Merger Agreement), Executive, his spouse and eligible
dependents (to the extent covered immediately prior to such termination) shall
continue to be eligible to participate in all of the Company’s group health
plans on the same terms and conditions as active employees of the Company until
the earlier of (x) termination of the Severance Period, to the extent that
Executive was eligible to participate in such plans immediately prior to the
date of termination, or (y) until Executive is, or becomes, eligible for
comparable coverage under the group health plans of a subsequent employer,
provided that, if Executive continues to receive benefits pursuant to this
Section 8(e)(i)(C) during a period of time during which, in the absence of the
benefits provided in this Section 8(e)(i)(C) Executive would not otherwise be
entitled to continuation coverage under Section 4980B of the Code, Executive
shall receive reimbursement for all medical expenses on the date no later than
the end of the calendar year immediately following the calendar year in which
the applicable expenses have been incurred. The COBRA health care continuation
coverage period under Section 4980B of the Code, or any replacement or successor
provision of United States tax law, shall run concurrently with the Severance
Period.

(ii) Section 4999.

(A) If, by reason of, or in connection with, any transaction that occurs after
the Effective Date, Executive would be subject to the imposition of the excise
tax imposed by Section 4999 of the Code related to Executive’s employment with
the Company, whether before or after termination of Executive’s employment, but
the imposition of such tax could be avoided by approval of shareholders
described in Section 280G(b)(5)(B) of the Code, then Executive may cause the
Company or Holdings to seek such approval, in which case the Company and
Holdings will use their reasonable best efforts to cause such approval to be
obtained and Executive will cooperate and execute such waivers as may be
necessary so that such approval avoids imposition of any excise tax under
Section 4999. If Executive fails to cause the Company or Holdings to seek such
approval, or if Executive does cause the Company or Holdings to seek such
approval, but fails to cooperate and execute such waivers as may be necessary in
the approval process, Exhibit IV shall not apply and Executive shall not be
entitled to any gross-up payment for any resulting tax under Section 4999. If
such approval, even if sought and obtained, would not avoid imposition of the
excise tax imposed under Section 4999, then the provisions of Exhibit IV
attached hereto shall apply without any precedent obligation of Executive to
seek such approval.

(B) In the event of the imposition of the excise tax imposed by Section 4999 of
the Code arising by reason of or in connection with the Closing, whether before
or after termination of Executive’s employment, Executive shall be entitled to
the payments and benefits set forth on Exhibit IV.

 

8



--------------------------------------------------------------------------------

Following Executive’s termination of employment without Cause (other than by
reason of Executive’s death or Disability) or upon Executive’s resignation for
Good Reason, in either case, within twenty-four (24) months following a Change
in Control, except as set forth in Section 5 and this Section 8(e) and, for any
rights to indemnification and claims for liability insurance coverage under
officer and director policies, Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

f. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 10(j) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

9. Restrictive Covenants.

a. In consideration of Holdings and the Company entering into this Agreement
with Executive and hereby promising and committing themselves to provide
Executive with Confidential Information and/or specialized training after
Executive executes this Agreement, Executive shall not, directly or indirectly:

(i) at any time during or after the Employment Term, disclose any Confidential
Information pertaining to the business of the Company, Holdings, the Sponsor
Group, or any of their respective Affiliates, except when required to perform
his duties to Holdings, the Company or any of their respective Affiliates, or by
law or judicial process, provided that Executive gives the Company reasonable
notice of any legal or judicial proceeding requiring Executive to disclose
Confidential Information and an opportunity to challenge the disclosure of any
such information, and Executive agrees to provide such reasonable notice in
writing to:

General Counsel

Energy Future Holdings Corp.

1601 Bryan Street, 6th Floor

Dallas, Texas 75201

(214) 812-6032 (facsimile);

(ii) at any time during the Employment Term and for a period of eighteen
(18) months thereafter (the “Non-Compete Period”), directly or indirectly, act
as a proprietor, investor, director, officer, employee, substantial stockholder,
consultant, or partner in any Competing Business in Texas or any other
geographic area in which Texas Energy Future Holdings Limited Partnership,
Holdings, the Company or any of their respective subsidiaries operates or
conducts business; or

 

9



--------------------------------------------------------------------------------

(iii) at any time during the Employment Term and for a period of eighteen
(18) months thereafter, directly or indirectly (A) solicit customers or clients
of Holdings, the Company or any of their respective Affiliates to terminate
their relationship with Holdings, the Company or any of their respective
Affiliates or otherwise solicit such customers or clients to compete with any
business of Holdings, the Company or any of their respective Affiliates, or
(B) solicit or offer employment to any person who is, or has been at any time
during the twelve (12) months immediately preceding the termination of
Executive’s employment, employed by Holdings, the Company or any of their
respective Affiliates;

provided that in each of (ii) and (iii) above, such restrictions shall not apply
with respect to any member of the Sponsor Group or any of its Affiliates that is
not engaged in any business that competes, directly or indirectly, with Holdings
or any of its subsidiaries in any geographic area where they operate.
Notwithstanding the foregoing, for the purposes of Section 9(a), (A) Executive
may, directly or indirectly own, solely as an investment, securities of any
Person engaged in the business of Holdings, the Company or any of their
respective Affiliates which are publicly traded on a national or regional stock
exchange or quotation system or on the over-the-counter market if Executive
(I) is not a controlling person of, or a member of a group which controls, such
person and (II) does not, directly or indirectly, own 5% or more of any class of
securities of such Person, and (B) the Non-Compete Period shall not be triggered
by any exercise of tag-along rights under the Sale Participation Agreement
entered into between Executive and Texas Energy Future Holdings Limited
Partnership (the “Sale Participation Agreement”) or Drag Transaction (as defined
in the Sale Participation Agreement) that may occur after the date hereof.

b. Notwithstanding clause (a) above, if at any time a court holds that the
restrictions stated in such clause (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area. Because Executive’s services are unique and because Executive has
had access to Confidential Information, the parties hereto agree that money
damages will be an inadequate remedy for any breach of this Agreement. In the
event of a breach or threatened breach of this Agreement, Holdings, the Company
or any of their respective Affiliates, successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive relief in
order to enforce, or prevent any violations of, the provisions hereof (without
the posting of a bond or other security). Notwithstanding the foregoing, in the
event Executive breaches the covenants set forth in Section 9(a), the Company’s
rights and remedies with respect Executive’s Options, Option Stock, and Stock
and payments related thereto, as those terms are defined in the Management
Stockholder’s Agreement between Executive and Holdings (the “MSA”), shall be
limited to those set forth in Section 22(c) of the MSA.

c. For purposes of this Agreement, the terms listed below shall be defined as
follows:

(i) Affiliate shall mean with respect to any Person, any entity directly or
indirectly controlling, controlled by or under common control with such Person;
provided, however, for purposes of this Agreement, Texas Energy Future
Co-Invest, LP shall not be deemed to be an Affiliate of the Sponsor Group or any
member of the Sponsor Group.

 

10



--------------------------------------------------------------------------------

(ii) Competing Business shall mean any business that directly or indirectly
competes, at the relevant determination date, with one or more of the businesses
of Holdings, the Company, or any of their respective Affiliates in any
geographic area where Texas Energy Future Holdings Limited Partnership,
Holdings, the Company, or any of their respective subsidiaries operates.

(iii) Confidential Information shall mean information: (i) disclosed to or known
by Executive as a consequence of or through his employment with Holdings, the
Company or any of their respective Affiliates; (ii) not publicly available or
not generally known outside Holdings, the Company or any of their respective
Affiliates; and (iii) that relates to the business and development of Holdings,
the Company or any of their respective Affiliates. Any information that does not
meet each of the criteria listed above (in subsections (i) – (iii)) shall not
constitute Confidential Information. By way of example, Confidential Information
shall include but not be limited to the following: all non-public information or
trade secrets of Holdings, the Company or any of their respective Affiliates
that gives Holdings, the Company or any of their respective Affiliates a
competitive business advantage or the opportunity of obtaining such advantage,
or disclosure of which might be detrimental to the interests of Holdings, the
Company or any of their respective Affiliates; information regarding Holdings’,
the Company’s or any of their respective Affiliates’ business operations, such
as financial and sales data (including budgets, forecasts, and historical
financial data), operational information, plans, and strategies; business and
marketing strategies and plans for various products and services; rate and
regulatory strategy and plans; information regarding suppliers, consultants,
employees, and contractors; technical information concerning products,
equipment, services, and processes; procurement procedures; pricing and pricing
techniques; information concerning past, current and prospective customers,
investors, and business affiliates; plans or strategies for expansion or
acquisitions; budgets; research; trading methodologies and terms; communications
information; evaluations, opinions, and interpretations of information and data;
marketing and merchandising techniques; electronic databases; models;
specifications; computer programs; contracts; bids or proposals; technologies
and methods; training methods and processes; organizational structure; personnel
information; payments or rates paid to consultants or other service providers;
and Holdings’, Company’s or any of their respective Affiliates’ files, physical
or electronic documents, equipment, and proprietary data or material in whatever
form including all copies of all such materials. By way of clarification (but
not limitation), information that Executive conceived or developed during his
employment with Holdings or its subsidiaries or learned from other employees or
contractors of Holdings or its subsidiaries that meets the definition of
Confidential Information shall be treated as such.

(iv) Person shall mean “person,” as such term is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (or
any successor thereto).

(v) Restricted Group shall mean, collectively Holdings, its subsidiaries, the
members of the Sponsor Group and their respective Affiliates.

 

11



--------------------------------------------------------------------------------

(vi) Sponsor Group shall mean Kohlberg Kravis Roberts & Co. L.P., TPG Capital
L.P., and Goldman, Sachs & Co.

10. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to conflicts of
laws principles thereof.

b. Entire Agreement. Except as otherwise provided herein, this Agreement
contains the entire understanding of the parties with respect to the employment
of Executive by Holdings, the Company or any of their respective Affiliates and
supersedes all prior agreements and understandings. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein. This Agreement shall not supersede (i) the Deferred Share Agreement
dated October 9, 2007 between Executive and Texas Energy Future Holdings Limited
Partnership (the “Deferred Share Agreement”), (ii) Executive’s entitlement on
January 2, 2008 to the LTIP Payment, as defined in the Deferred Share Agreement
(subject to reduction as provided in Section 2.1 of the Deferred Share
Agreement), and (iii) Section 6.11 of the Merger Agreement.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an Affiliate or a
successor in interest to substantially all of the business operations of the
Company, provided that the assignee expressly assumes all of the Company’s
obligations under this Agreement and all other related agreements to which
Executive and the Company are parties. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such Affiliate or successor person or entity.

f. Set Off; Mitigation. The obligations of Holdings and the Company to pay
Executive the amounts provided and to make the arrangements provided hereunder
shall not be subject to setoff, counterclaim or recoupment of amounts owed by
Executive to Holdings, the Company or any of their respective Affiliates.
Executive shall not be required to mitigate the amount of any payment provided
for pursuant to this Agreement by seeking other employment and, except as
expressly provided herein, no amount payable hereunder shall be reduced by any
payments or benefits received from such subsequent employment.

 

12



--------------------------------------------------------------------------------

g. Compliance with Section 409A of the Code. Notwithstanding anything herein to
the contrary, if, at the time of Executive’s termination of employment with the
Company, the Company has securities which are publicly traded on an established
securities market, and Executive is a “specified employee” (as defined in
Section 409A of the Code), and the deferral of the commencement of any payments
or benefits otherwise payable pursuant to Section 8 as a result of such
termination of employment is necessary in order to prevent any accelerated or
additional tax under Section 409A of the Code, then, to the extent permitted by
Section 409A of the Code, the Company will defer the commencement of the payment
of any such payments or benefits hereunder (without any reduction in such
payments or benefits ultimately paid or provided to Executive) until the date
that is six (6) months following Executive’s termination of employment with the
Company (or the earliest date as is permitted under Section 409A of the Code),
provided that amounts which do not exceed the limits set forth in
Section 402(g)(1)(B) of the Code in the year of such termination shall be
payable immediately upon termination. If any payments or benefits are deferred
due to such requirements, such amounts will be paid in a lump sum to Executive
at the end of such six (6) month period. The Company shall consult with
Executive in good faith regarding the implementation of the provisions of this
Section 10(g).

h. Indemnity. The Company, Texas Energy Future Holdings Limited Partnership and
Texas Energy Future Merger Sub Corp. shall indemnify and hold Executive harmless
for all acts and omissions occurring during his employment or service as a
member of the Board of the Company and of such other companies (as applicable),
or both, to the maximum extent provided under each of the Company’s and such
other companies’ charters, certificates of formation, limited partnership
agreements, by-laws and applicable law. During the Employment Term and for a
term of six (6) years thereafter, the Company, or any successor to the Company,
and such other companies, above, and their successors, shall purchase and
maintain, at their own expense, directors’ and officers’ liability insurance
providing coverage for Executive in the same amount as for members of the Board.

i. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. In the
event of Executive’s death before receiving all amounts and benefits due to him
hereunder, such amounts shall be payable to Executive’s estate or as otherwise
provided under applicable benefit plans or arrangements.

j. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three (3) days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

13



--------------------------------------------------------------------------------

If to Company to:

 

Luminant Holding Company LLC

c/o

Energy Future Holdings Corp.

1601 Bryan Street

Dallas, Texas 75201-3411

Attention: General Counsel

  

If to Holdings to:

 

Energy Future Holdings Corp.

1601 Bryan Street

Dallas, Texas 75201-3411

Attention: General Counsel

  

If to Executive to:

  The most recent address on file with the Company

k. Executive Representation. Executive hereby represents to Holdings and the
Company that the execution and delivery of this Agreement by Executive and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement,
separation agreement or other agreement or policy to which Executive is a party
or otherwise bound.

l. Captions; Section References. The captions included herein are for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. All references to sections of statutes, regulations or
rules shall be deemed to be references to any successor sections.

m. Further Assurances. The parties shall, with reasonable diligence, do all
things and provide all reasonable assurances as may be required to complete the
transactions contemplated by this Agreement, and each party shall provide such
further documents or instruments required by any other party as may be
reasonably necessary or desirable to give effect to this Agreement and carry out
its provisions.

n. Cooperation. For a period of six (6) years after his termination, Executive
shall provide Executive’s reasonable cooperation in connection with any action
or proceeding (or any appeal from any action or proceeding) which relates to
events occurring during Executive’s employment hereunder, provided that the
Company shall use reasonable efforts to avoid material interference with
Executive’s business or personal activities. The Company shall pay all of
Executive’s reasonable expenses incurred in connection with providing such
cooperation.

o. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

p. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

q. Amendments. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ENERGY FUTURE HOLDINGS CORP. By:   

/s/ Riz Chand

   Name:   

Riz Chand

   Title:   

SVP

LUMINANT HOLDING COMPANY LLC By:   

/s/ Riz Chand

   Name:   

Riz Chand

   Title:   

SVP

EXECUTIVE:

/s/ Michael McCall

Michael McCall

 

15



--------------------------------------------------------------------------------

Execution Copy

Exhibit I

Non-Qualified Stock Option Agreement



--------------------------------------------------------------------------------

Exhibit II

Management Stockholder’s Agreement



--------------------------------------------------------------------------------

Exhibit III

Sale Participation Agreement

 



--------------------------------------------------------------------------------

Execution Copy

Exhibit IV

Paragraph 1. In the event it shall be determined that any payment, benefit or
distribution (or combination thereof) by the Company, any of its affiliates, or
one or more trusts established by the Company or any of its affiliates for the
benefit of their employees, to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement,
or otherwise) (a “Payment”) is subject to the excise tax imposed by Section 4999
of the Code or any interest or penalties are incurred by Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, hereinafter collectively referred to as the “Excise Tax”), Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by Executive of all taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and the Excise Tax imposed upon the Gross-Up Payment, Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.

Paragraph 2. All determinations required to be made under this Exhibit IV,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by Deloitte & Touche LLP, Alvarez & Marsal, or such
other nationally recognized accounting firm as may be designated by the Company
(the “Accounting Firm”), which shall provide detailed supporting calculations
both to the Company and Executive within ten (10) business days of the receipt
of notice from Executive that there has been a Payment, or such earlier time as
is requested by the Company; provided that for purposes of determining the
amount of any Gross-Up Payment, Executive shall be deemed to pay federal income
tax at the highest marginal rates applicable to individuals in the calendar year
in which any such Gross-Up Payment is to be made and deemed to pay state and
local income taxes at the highest effective rates applicable to individuals in
the state or locality of Executive’s residence or place of employment in the
calendar year in which any such Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes that can be obtained from deduction of
such state and local taxes, taking into account limitations applicable to
individuals subject to federal income tax at the highest marginal rates. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Exhibit IV, shall be paid
by the Company to Executive (or to the appropriate taxing authority on
Executive’s behalf) when due. If the Accounting Firm determines that no Excise
Tax is payable by Executive, it shall so indicate to Executive in writing. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive (subject to Paragraph 3). As a result of the uncertainty in the
application of Section 4999 of the Code, it is possible that the amount of the
Gross-Up Payment determined by the Accounting Firm to be due to (or on behalf
of) Executive was lower than the amount actually due (“Underpayment”). In the
event that the Company exhausts its remedies pursuant to Paragraph 3 of Exhibit
IV and Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has
occurred, and any such Underpayment shall be promptly paid by the Company to or
for the benefit of Executive (but in any case no later than the calendar year
following the calendar year in which such tax was payable).

 



--------------------------------------------------------------------------------

Paragraph 3. Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of any Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. Executive shall
not pay such claim prior to the expiration of the thirty (30) day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies Executive in writing prior to the expiration of
such period that it desires to contest such claim, Executive shall (i) give the
Company any information reasonably requested by the Company relating to such
claim, (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company, (iii) cooperate with the Company
in good faith in order to effectively contest such claim and (iv) permit the
Company to participate in any proceedings relating to such claim; provided,
however, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold Executive harmless, on an after-tax basis,
for any Excise Tax or income tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Paragraph 3,
the Company shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Executive to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner, and Executive agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one
(1) or more appellate courts, as the Company shall determine; provided that if
the Company directs Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to Executive, on an
interest-free basis, and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; provided, further,
that if Executive is required to extend the statute of limitations to enable the
Company to contest such claim, Executive may limit this extension solely to such
contested amount. The Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

Paragraph 4. If, after the receipt by Executive of an amount paid or advanced by
the Company pursuant to this Exhibit IV, Executive becomes entitled to receive
any refund with respect to a Gross-Up Payment, Executive shall (subject to the
Company’s complying with the requirements of Paragraph 3 of this Exhibit IV)
promptly pay to the Company the amount of such refund received (together with
any interest paid or credited thereon after taxes applicable thereto). If, after
the receipt by Executive of an amount advanced by the Company pursuant to
Paragraph 3 of this Exhibit IV, a determination is made that Executive shall not
be entitled to any refund with respect to such claim, and the Company does not
notify Executive in writing of its intent to



--------------------------------------------------------------------------------

contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid, and the amount of such advance shall offset, to the
extent thereof, the amount of the Gross-Up Payment required to be paid.

Paragraph 5. For the avoidance of doubt, all payments to or for the benefit of
Executive provided for in this Exhibit IV shall be made no later than the end of
the calendar year in which the applicable Excise Tax has become due, or if as a
result a tax audit or litigation, it is determined that no additional Excise Tax
has become due, the end of the calendar year in which the audit is completed or
there is a final and non-appealable settlement or other resolution.